EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The supplemental amendment filed 18 October 2021 has been entered. 
The objections to claims 1, 4 and 5 for minor informalities and the rejections of claims 1, 4 and 5 under 35 USC § 112 are withdrawn in view of the amendments filed 27 September 2021. 

Allowable Claims
Claims 4 and 5 are allowed.
Reasons for Allowance
Applicant’s arguments filed 27 September 2021 and 18 October 2021 regarding Nemirovsky; Alexander (US 20150064687 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

The amendments have distinguished the claimed invention from Leach; Michael D. et al. (US 20110284460 A1), Freund; Robert M. (US 20080146917 A1) and Tucker; Melissa D. et al. (US 20170000826 A1), as discussed in the non-final Office Action mailed 30 June 2021. 



Lee; Hee Young (US 20110309037 A1) discloses a syringe piston used in fat transplantation (¶ [0040]), including a main container body having a first chamber (¶ [0040], cylindrical vessel b); and a step of (b) providing a volume of adipose tissue to the first chamber (¶ [0057], the fat extracted from the patient is accommodated in the front space of the syringe piston a (See FIG. 5 a)). However, Lee lacks a main barrel defining a second chamber and a second barrel defining a third chamber. Instead, Lee relies on filtering and valve features of a piston to separate components of collected adipose tissue (¶ [0066], first and second thin plate check valves 401 and 402; ¶ [0071], Adipose cells among the fat components are filtered by the filter 50). 

Centeno; Christopher et al. (US 20160298076 A1) describes systems, devices and methods of processing the adipose supernatant layer of a bone marrow aspirate (¶ [0005], [0033], [0037]) comprising a main container body having a first chamber (¶ [0041], The first chamber 112 performs as a typical centrifuge chamber); and a main barrel (¶ [0046], a centrifuge tube 134 is provided with a plunger 136). However, Centeno lacks a second chamber and a second barrel defining a third chamber. At most, Centeno discloses a movable main barrel but does not include a second chamber in the main barrel (¶ [0046], the plunger equipped centrifuge tube 134 may be used to expel the RBC fraction 102, the buffy coat 104, and serum 106 from the inferior end of the tube 134).

Rajagopal; Raj et al. (US 20120009588 A1) discloses articles and methods for detecting live cells in a sample (¶ [0006], [0007], [0062]); comprising a main container body having a first chamber (¶ [0100] FIG. 2A, The housing 210 includes an upper part 212 adjacent a lower part 214); and a main container body having a first chamber (¶ [0101], Fig. 2C, passageway 216). Rajagopal discloses another embodiment comprising multiple chambers (¶ [0139] FIG. 8A shows a partially exploded side view, partially in section, of the tip 790 of FIG. 7A. The tip 890 comprises a body 891; ¶ [0140] The body 891 includes a first end 891a, a second end 891b, and a conduit 892). However, Rajagopal lacks a second barrel defining a third chamber and a second apertured stopper.  

Gupta; Ashim et al. (US 20180010086 A1) discloses a syringe system for separating liquids of different densities (¶ [0007]-[0011], [0035] A syringe system 10); comprising a main container body having a first chamber (¶ [0036], hollow syringe barrel 18); a main barrel defining a second chamber (¶ [0039], hollow plunging tube 28 … hollow plunging tube cavity 42); and a first apertured stopper (¶ [0038], perforated plunger seal 20 … is provided with an at least one seal hole 26). However, Gupta lacks a second barrel defining a third chamber and a second apertured stopper. 

Wang; Tong et al. (US 20190134565 A1) discloses a method for exosome separation and extraction by stacked centrifugal filtration (¶ [0001], [0035], [0092]); comprising first, second and third chambers (¶ [0095] a waste liquid collecting tube 3; ¶ [0094] an ultrafiltration tube 2; ¶ [0093] a filter tube 1 comprising a filter membrane 11). However, Wang lacks first and second apertured stoppers. Instead, Wang configures the multiple chambers solely as passive filters or containers which lack valves or stoppers (¶ [0094], filter tube 1, comprising an ultrafiltration membrane 21; ¶ [0104], second filter tube cavity 22 at the bottom of the ultrafiltration tube 2). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781